DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al (U.S. Patent Application Publication Number 2009/0111015; hereinafter referred to as Wood). Wood discloses a battery system includes a plurality of sleeves modularly coupled together by members provided on an exterior surface of the sleeves. Each of the sleeves is configured to contain an electrochemical cell and comprises an inner surface. A plurality of features extend from the inner surface to define a space between the inner surface and an electrochemical cell provided within the sleeve. An end has a plurality of apertures that are aligned with the space to allow a cooling fluid to enter the sleeve through the apertures and pass adjacent the cell via the spaces to cool the cell (Please see the abstract).
With respect to claim 1, Woods discloses and illustrates best in figures 13 and 15 a fixture for releasably holding a sensor having a first sensor portion (front of sensor) and a second sensor portion (rear of sensor), the fixture comprising: a clip portion (256) 
With respect to claim 2, the fixture of claim 1, wherein the clip portion includes a first leg and a second leg that extend generally along a first plane to define a ring for holding the first sensor portion is best shown in figure 15.
With respect to claim 3, the fixture of claim 2, wherein the first leg has a first distal end and the second leg has a second distal end that is spaced apart from the first distal end to define the ring configured as an open ring with a gap formed the first and second distal ends is best shown in figure 15, specifically in the lower left of the figure that shows the configuration with no sensor attached. 

With respect to claim 5, the fixture of claim 4, wherein the arm portion is elongated extending from the support portion substantially parallel to the first plane is best shown in figure 15.
With respect to claim 6, the fixture of claim 4, wherein the arm portion has an arm opening formed therethrough for receiving the second sensor portion is best shown in figure 15.
With respect to claim 7, the fixture of claim 6, wherein the ring has a central axis extending therethrough, and a center of the arm opening is substantially aligned with the central axis is best shown in figure 15.
With respect to claim 8, the fixture of claim 6, wherein the ring is sized such that the clip portion holds the first sensor portion in a first friction fit and the arm opening is sized such that the arm portion holds the second sensor portion in a second friction fit, to thereby prevent relative movement between the first sensor portion and the second sensor portion is best shown in figure 15. 
With respect to claim 9, the fixture of claim 1, wherein the frangible seam is formed in one of the clip portion, the support portion, the arm portion, a first interface between the clip portion and the support portion, and a second interface between the support portion and the arm portion is disclosed as the groove is disclosed to be formed in the clip portion.

With respect to claim 11, the fixture of claim 1, wherein the fixture has at least one additional frangible seam formed therein that ruptures in response to the applied force is disclosed in paragraph [0078].
With respect to claim 12, the fixture of claim 1, wherein the frangible seam is defined by at least one negative feature formed in the fixture is best shown in figure 15.
With respect to claim 13, the fixture of claim 1, wherein the clip portion, the support portion, and the arm portion are integrally formed and comprise a 3-D printable thermoplastic material is not explicitly disclosed. However, the use of a polymer that is non-reactive and non-conductive would be a functional equivalent and perform a similar function.  There is no disclosed advantages gained from a 3D printable thermoplastic and thus this is seen as a mere preferential design choice by the applicant and using an equivalent is obvious to one of ordinary skill in the art at the time of the invention. 
With respect to claim 14, the fixture of claim 13, wherein the 3-D printable thermoplastic material comprises one of acrylonitrile butadiene styrene (ABS) and polylactic acid (PLA) is not explicitly disclosed. However, the use of a polymer that is non-reactive and non-conductive would be a functional equivalent and perform a similar function.  There is no disclosed advantages gained from a 3D printable thermoplastic and thus this is seen as a mere preferential design choice by the applicant and using an equivalent is obvious to one of ordinary skill in the art at the time of the invention. 
Response to Arguments
Applicant's arguments filed 26 January 2021 have been fully considered but they are not persuasive. The applicant amended the claims to recite that the arm portion is configured to receive and hold the second sensor portion.  The applicant argues as follows:
“The Office posits that the clips 256, cylindrical wall 254, and the arms 252 are most analogous to Applicants’ claimed arm portion, support portion, and arm portion, respectively. Office Action at page 3.
This is however not the case. In particular, a sensor 16 is received by and securely held in position by the two or more clips 256, which hold different areas or portions of the sensor 16. As illustrated in FIGS. 13 and 15, the arms 252 are separated from the clips 256 by the cylindrical wall 254, which surrounds the clips 256 and the sensor 16. As the arms 252 extend outwardly from the cylindrical wall 254 away from the clips 256, no part of the arms 252 comes into contact with or otherwise receives the sensor 16. As such, the arms 252 do not receive or hold any portion of the sensor 16. Rather, Wood teaches that “clips 256 are configured to receive a sensor 16.”
Wood failed to disclose, teach, or suggest all of the limitations recited in claim 1. More specifically, Wood failed to disclose, teach, or suggest a fixture including an arm portion that is configured to receive and hold a portion of a sensor. Therefore, the rejections based thereon should be withdrawn. Accordingly, Applicants believe that claims 1-14 are in a condition for allowance.

	The examiner disagrees. First, the examiner notes that the applicant admits in their argument that the clips are configured to receive the sensor, which is the limitation added to the claims. However, the clip also hold the sensor as the sensor is mounted on a cylindrical sleeve 230, and the clips allow the sensor to be held in place at one end of the sleeve. Second, the examiner notes that there is no argument presented that the clips don’t hold the sensor, thus the applicant doesn’t appear to disagree that the clips would hold the sensor.   If the clips did not hold the sensor, then the sensor wouldn’t remain in place to make the measurements it is intended to make, thus the clips serve to receive and hold the second (back or rear) sensor portion. For at least this reason, 
Conclusion
Applicant's amendment necessitated the new ground(s) and/or reasoning of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODNEY T. FRANK
Examiner
Art Unit 2861



February 26, 2021

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861